
	
		II
		Calendar No. 247
		110th CONGRESS
		1st Session
		S. 1037
		[Report No. 110–114]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior
		  to assist in the planning, design, and construction of the Tumalo Irrigation
		  District Water Conservation Project in Deschutes County,
		  Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 Tumalo Water Conservation Project Act
			 of 2007.
		2.DefinitionsIn this Act:
			(1)DistrictThe term District means the
			 Tumalo Irrigation District, Oregon.
			(2)ProjectThe term Project means the
			 Tumalo Irrigation District Water Conservation Project authorized under section
			 3(a).
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			3.Authorization to plan, design and construct
			 the tumalo water conservation Project
			(a)AuthorizationThe Secretary, in cooperation with the
			 District—
				(1)may participate in the planning, design,
			 and construction of the Tumalo Irrigation District Water Conservation Project
			 in Deschutes County, Oregon; and
				(2)for purposes of planning and designing the
			 Project, shall take into account any appropriate studies and reports prepared
			 by the District.
				(b)Cost-Sharing Requirement
				(1)Federal shareThe Federal share of the total cost of the
			 Project shall be 25 percent, which shall be nonreimbursable to the United
			 States.
				(2)Credit toward non-federal
			 shareThe Secretary shall
			 credit toward the non-Federal share of the Project any amounts that the
			 District provides toward the design, planning, and construction before the date
			 of enactment of this Act.
				(c)TitleThe District shall hold title to any
			 facilities constructed under this Act.
			(d)Operation and Maintenance
			 CostsThe District shall pay
			 the operation and maintenance costs of the Project.
			(e)EffectAny assistance provided under this Act
			 shall not be considered to be a supplemental or additional benefit under
			 Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.).
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for the Federal share of the
			 cost of the Project $4,000,000.
		5.Termination of authorityThe authority of the Secretary to carry out
			 this Act shall expire on the date that is 10 years after the date of enactment
			 of this Act.
		
	
		June 28, 2007
		Reported without amendment
	
